Citation Nr: 0312745	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD) with a history of 
psychophysiological musculoskeletal disorder manifested by 
tension headaches, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for a skin 
disability, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for residuals 
of a shell fragment wound to the chest, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a total disability based on 
unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1966 to November 1968 and from January 1969 to February 1975.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the RO notified the veteran and his 
representative, by letter issued in October 2000 of what it 
had done in reference to the increased rating claims.  
However the veteran was not informed of which evidence was 
necessary to substantiate his claims, or what he was expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  A period of 30 days was allotted for receipt of such 
additional evidence.  In June 2002, the RO informed the 
veteran concerning his TDIU claim, and met the requirements 
discussed in Quartuccio.  The veteran was given 30 days to 
respond.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) as it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating skin disorders has been changed.  See 
61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
In January 2003, the veteran was provided with notice 
concerning the change in regulations regarding skin 
disabilities.  The veteran has not been evaluated by VA under 
the new criteria.  

The veteran was examined by VA for PTSD in August 2002.  He 
complained of frequent headaches.  The veteran reported that 
he did not socialize and that he isolated himself.  The 
examiner noted that the veteran had severe social withdrawal.  
On VA social and industrial survey in August 2002, it was 
noted that a friend of the veteran brought him to the 
examination.  The veteran stated that his skin condition was 
why he did not date or socialize.  Clarification regarding 
the veteran's social isolation is required to adequately 
evaluate his disability.  

The veteran was examined by VA in August 2002.  It was noted 
that the veteran's lungs were with harsh breath sounds.  
Objective findings did not include information on all muscle 
groups involved, whether there is loss of deep muscle fascia, 
muscle substance or normal firm resistance of muscles 
compared with the sound side.  The examiner did not indicate 
if there is loss of power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of co-ordination or 
uncertainty of movement.  The degree of functional 
impairment, if any, was not indicated.  Pulmonary function 
tests were not performed.  


Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should schedule the 
veteran for VA examinations to 
evaluate his PTSD, residuals of 
shell fragment wounds and skin 
disabilities.  The veteran must be 
informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. 
§ 3.655(b)).  

All indicated tests and studies 
should be conducted.  All of the 
examiners must be provided with the 
claims file and a copy of this 
remand, and the examiners must 
indicate in the examination reports 
that this has been accomplished.  

 
a.  The veteran should be afforded a 
VA psychiatric examination to 
determine the severity of his 
service-connected PTSD.  The 
examination report should include a 
description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  
The examiner should identify the 
severity of the functional 
impairment associated with the 
veteran's PTSD, particularly as it 
affects his social and industrial 
adaptability.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The 
examiner should assign a GAF score 
and explain the meaning of the 
numerical score.  The examiner 
should also comment on how the 
veteran's PTSD affects his 
employability.  

b.  The skin examiner should 
evaluate the veteran's service-
connected skin disability, lichen 
simplex chronicus of the face and 
upper extremities.  Color 
photographs must be taken in 
conjunction with the examination.  
The examiner should indicate if the 
veteran's skin disability is 
manifested by ulceration, 
exfoliation, crusting, systemic or 
nervous manifestations, exceptional 
repugnance, exudation, itching 
constant, extensive lesions or 
marked disfigurement.  The examiner 
should note the percentage of the 
entire body affected and the 
percentage of exposed areas 
affected, and if there is the use of 
corticosteroids or other 
immunosuppressive drugs.  If drugs 
are required, the duration of use 
should be noted.  The effect of the 
disability on the veteran's 
employment should be noted.   

c.  The veteran should be accorded 
the appropriate VA examination(s) 
for evaluation of his shell fragment 
wound residuals, to include 
respiratory, and muscle 
examinations.  

The report of the muscle examination 
should include a detailed account of 
all residual scars resulting from 
the veteran's inservice shell 
fragment wound to the left chest.  
The examiner should indicate if the 
scars are ulcerated, poorly 
nourished, adherent, and/or tender 
and painful on objective 
demonstration.  The size of the 
scars should be noted.  

On muscle evaluation, with respect 
to the functioning of the veteran's 
left chest, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis, crepitus, 
nonunion, malunion, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement, 
or of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see 38 C.F.R. § 4.40 (2002) 
(functional loss may be due to pain, 
supported by adequate pathology).  
The effect of the disability on the 
veteran's employment should be 
noted.  

As a part of the evaluation of his 
residuals of a shell fragment wound, 
the veteran should be accorded the 
appropriate VA pulmonary  
examination.  The report of 
examination should include a 
detailed account of any 
manifestations of lung disorders 
found to be present.  All necessary 
tests should be conducted and the 
examiner should review the results 
of any testing prior to completion 
of the report.  Specifically, the 
appropriate pulmonary function tests 
to ascertain the presence or absence 
of any lung defect should be 
conducted.  The examiner is 
requested to indicate if the veteran 
has any current lung disorder, and, 
if so, whether it is related to the 
veteran's inservice shell fragment 
wound to the left chest.  The 
examining physician should provide 
complete rationale for all 
conclusions reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have 
been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  
Specific attention is directed to 
the examination reports.  If the 
requested examinations do not 
include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate 
responses to the specific 
information requested, the report 
must be returned for corrective 
action.  38 C.F.R. § 4.2 (2002) ("if 
the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

The RO is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a 
matter of law when it fails to 
ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.  In rating the 
veteran's left chest disability, the 
RO should consider if the veteran 
warrants separate disability ratings 
for scars, muscle injury, and or 
restrictive lung defect.  See 
Esteban v. Brown, 6 Vet. App. 259 
(1994) (the critical element in 
assigning separate ratings resulting 
from an injury is that none of the 
symptomatology for any one of the 
disorders is duplicative of or 
overlapping with the symptomatology 
of other disorders).   


 
If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




